Title: From George Washington to Captain Allen McLane, 28 March 1777
From: Washington, George
To: McLane, Allen



Sir
Head Quarters [Morristown] 28 March 1777

I have certain information that Lord Cornwallis returned from Jersey yesterday, and ’tis said they intend an attack upon this army with their joint force before Genl Green can rejoin us. I therefore depend upon your keeping a very good look out upon their line, and gaining every intelligence from people coming out of Town, that I may have the earliest notice of their movements or intentions I am Sir Yr most obt Servt

Go Washington

